Title: 31. A Bill for Levying County Rates, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the Justices of every county, at some court, to be held for their county, between the last day of April and second Tuesday in July, in every year, shall make up in their minutes an account of all expences incurred by the said court, under authority of law, and remaining unpaid, stating therein the sums due, for what, and to whom due, and all credits owing to the said county, and certify the balance to the Aldermen of their county. The said Aldermen shall meet together, at the court-house of their county, at some time between the said second Tuesday in July, and the first day of August next following, and by taxation of the persons and property in their county, according to the mode of assessment prescribed by the law which shall then be in force for raising money for the public exigencies, shall make provision for raising the said balance, and shall, on or before the said first day of August, deliver to the collector of the public taxes, a list of the persons chargeable with the county rate, and the sum to be paid by each for his county rate; and also a list of the credits owing to them on behalf of their county, and of the persons from whom due: Which collector shall give bond with  responsible security for the discharge of his duty herein, and shall collect the credits and county rates in the same time, and with the same powers, for the same commission, and subject to the same fines, forfeitures, and prosecutions, as in the case of public taxes. The said court shall also, before the said first day of August annually, deliver to the said collector a copy of such their account, who shall proceed, so soon as his collection shall have enabled him to pay off the demands of the several creditors therein stated. And if he shall fail so to do, and also to settle his accounts with the court of his said county, on or before the first day of November following, it shall be lawful for the said court, on the motion of any creditor unpaid, ten days previous notice of such motion having been given, to render judgment against such collector for the amount of the claim and costs; or if the failure were to account, then of their own motion to render such judgment or judgments as are usual in actions on writs of account, and thereon to award execution, unless the claim shall not exceed twenty five shillings, in which case it shall be determinable before a Justice of the Peace in like manner.
